Case 1:16-cr-00281-PGG Document 996 Filed 05/21/21 Page 1of 8

To: Clerk of Court, U.S. District Court -- SDNY
500 Peart Street

New York, NY 10007

From: Brandon Green Reg. No. 56400-054
cc: Attorney(s) Eric R. Breslin, and Melissa S. Geller, from

the Law Firm of Duane Morris; Office of U.S. Attorney, SDNY

Date: April 8, 2021

Re: Case No. 16 Cr. 281

MR. GREEN'S LETTER TO MEMORIALIZE ISSUES SURROUNDING

HIS NEED FOR CASE INFORMATION STILL NOT RECEIVED

“This is what / call the American idea. This idea demands...a democracy, that is, a government of ail the
people, by all the people, for ali of the people; of course, a government after the principles of eternal
justice, the unchanging law of God; for shortness’ sake, | will it the idea of freedom”

-Theodore Parker 1810-1860*

The defendant, Brandon Green, Pro Se, hereby submits this letter to document some concerns
that he has surrounding his previous Attorney(s) letter dated February 16, 2021 (hereafter "Mr. Breslin's
Feb, 16 Letter"). ! These concerns are related to Mr. Green still not receiving information pertaining to
his case from, inter alios, his previous Attorney(s}, Eric R. Breslin, and Melissa S. Geller {coliectively
referred to hereafter as “Trial Counsel", unless referenced by their respective names). Moreover, Mr.

 

*Speech at N.E. Anti-Slavery Convention, Boston, 29 May 1850,

1 Please note that this letter is being documented with this Court solely for the purposes of memorializing such for
Jater appeals and or post-conviction and or other judicial and or quasi-judicial proceedings. Specifically, he asks
that the District Court Judge, the Honorable District Court Judge Paul G. Gardephe (hereafter the "Judge"), not take
any action whatsoever on this document. Moreover, because Mr. Green has an Affidavit and Motion to Recuse
{hereafter the "Recusal Pleadings") pending before the Judge, he does not want the Judge to construe this letter in
any way as asking for any type of relief from this Court, as doing so would be contrary to the position taken in his
Recusal Pleadings (i.e. the Judge is partial)--and he does not want that to happen. Furthermore, in the event that
Mr. Green later needs to move for any type of relief from this District Court regarding this ietter and moreover the
issues contained herein, then he will then do so after a different judge has been assigned to hear these
proceedings following the Judge's recusal.

 
Case 1:16-cr-00281-PGG Document 996 Filed 05/21/21 Page 2 of 8

Green is also sending a copy of this letter to Trial Counsel, to put them on Notice of his grievances
associated with his still not receiving Case information from them; despite Trial Counsel having an
ethical and legal obligation to provide him with such, and, even after Trial Counse! stated previously that
he would furnish Mr. Green with such even after Trial Counsel was relieved from this case by the District
Court.

Mr. Green previously had Trial Counsel relieved from further representing him in this matter;
and, to replace them, his family hired the attorney, Zoe Dolan, from California. At the Substitution of
Counsel Hearing (hereafter the "Substitution Hearing"), held on July 25, 2019, the District Court relieved
Trial Counsel, and granted Ms. Dolan's application to appear as counsel! for Mr. Green. Moreover,
during the hearing the Court asked Mr. Breslin if he wished to be heard, (see Substitution of Counsel
Hearing Transcript (hereafter "Sub. CsI. Hearing Tr.") Pg. 5, Line(s) (LL) 1; and, in response, Mr. Breslin
stated:

MR. BRESLIN: Just on one issue. The existence of the protective order is going to make it sometimes
difficult | think for Ms. Dolan to be able to go over certain parts of the 3500 material with Mr. Green
because she's in California. My firm will undertake to continue to bring the cooperator 3500 material to
Mr. Green so that he can review it for later conversations with Ms. Dolan as a courtesy to the Court and
to the CJA so that this thing does not SLIDE FURTHER.

Sub. Csl. Hearing Tr., Pg. 5, LL 2-9 (Emphasis Added).

Looking back, you can see from these statements made by Trial Counsel that he was concerned
about handing over the Case File(s} to Ms. Dolan; as Mr. Breslin stated, he did not want the "situation"
to "SLIDE FURTHER" (meaning the issues surrounding this Case, and more specifically, the violations of
Mr. Green's rights to, inter alia, the effective assistance of counsel). Mr. Breslin never had any
intentions of actually providing Ms. Dolan with the Client File, to include all the 3500 materials, because:
He did not want the new Attorney, Zoe Dolan, who is from “out-of-town”, to see just how badly Mr.
Green's rights were trampled on by everyone (the Government and Courts included)--ergo, he sent her a
USB-Flash Drive that was broken, corrupt, and or otherwise contained no readable data. Moreover, had
Mr. Breslin sent this information to her, and, especially had Mr. Green been made privy of the contents,
then this thing would have "slid" all the way out of control. Again, Trial Counsel knew this, and that is
why he wanted “[his] firm" "to continue to bring the cooperator 3500 material to Mr. Green so that he
can review it for later conversations with Ms. Dolan". Quoting Id. at LL.

Although Mr. Breslin stated that it was only the "Cooperator 3500 materials" / and or that
information covered by the protective order, that he would not be sending to Ms. Dolan, but instead
continue to undertake to bring to Mr. Green, it should be noted that there was a lot more information
than just this that was "never" given to Ms. Dolan.
Case 1:16-cr-00281-PGG Document 996 Filed 05/21/21 Page 3 of 8

Moreover, after Ms. Dolan was appointed to this Case, Mr. Green proceeded to "repeatedly" ask
her to provide him with information pertaining to his Case; however, those requests were not honored.
Later, Mr. Green would discover, along with everyone else involved in this Case, that the reason for this
is that Ms. Dolan "never" was given this information.

What occurred here is that Mr. Green soon began to realize that Ms. Dolan was not being
completely honest with him; that she was lying to and misleading him, just as did every other attorney
before her. Mr. Green had just gone through similar difficulties with Trial Counsel, and that is why he
had Trial Counsel relieved; so, he decided that it was in his best interest to again have the Court relieve
yet another lawyer. 2 Mr. Green decided that his best chance at receiving the information that he had
been seeking in this Case was for him to represent himself; so, that is what he did.

In November 2020, the District Court held a hearing (hereafter the "Nov. 17 Conference"}, at
which time the Court relieved Ms. Dolan from further representing Mr. Green in this matter; and,
thereafter granted Mr. Green Pro Se status, with the appointment of Stand-by Counsel, under the
condition that if Mr. Green later wished to proceed salely Pro Se, the Court would then honor that
request.

Furthermore, at the December 8 conference, Mr. Green again apprised the District Court of his
concerns with his repeated requests to every Attorney thus far to furnish and go over with him specific
Case documents (e.g., 3500 materials, the Case File in general from Trial Counsel, and, but not limited
to, correspondence between Trial Counsel and the Government). In response to the grievances of Mr.
Green, the District Court stated, inter alia, that:

THE COURT: Well, | don't have any reason to believe that you didn't get everything you were entitled to
before the trial began.

THE DEFENDANT: | didn't. ! didn't.

Dec. 8 Conference Transcripts (hereafter "Dec. 8 Conf. Tr."}, Pg. 28, LL 11-13. We now know
that Mr. Green did in fact not get everything he was entitled to either before, during, and or after the
trial was over. See, e.g., letter from Ms. Dolan to Stand-by Counsel, the attorney, Steven Witzel, dated
December 20, 2020 (hereafter "Ms. Dolan's Dec. 20 Letter") (wherein Ms. Dolan informed, that the USB

 

2 Prior to Ms. Dolan being assigned to, and then later removed fram, this Case, Mr. Green had three different
attorneys: First was the Attorney, Susan Walsh, who was later replaced by the attorneys, Eric R. Breslin and
Melissa S. Geller, of the Law Firm of Duane Morris.
Case 1:16-cr-00281-PGG Document 996 Filed 05/21/21 Page 4 of 8

Flash-Drive that was supposed to contain, inter alia, Trial Counsels Client File for Mr. Green, was empty,
corrupt, and or otherwise contained no readable data); also see Dec. 8 Conference Tr. (where Mr. Green
called out Ms. Dolan for not being truthful with the District Court about whether or not Trial Counsel
had sent her the Client File and discovery information. Therefore, it's evident that Ms. Dolan was lying to
the Court about going over these things with Mr. Green, and that's because she never had them. Clearly
a lawyer is unable to go over information with their client if they do not have the information to begin
with). The truth is that Trial Counsel, nor Ms. Dolan ever provided Mr. Green with, nor went over with
him, his discovery and similar related Case information. In fact, Mr. Green just recently started to
receive the information that he’s been asking for nearly five years; and, he stilt does not have it all.
Since, the creation of this case the government has made it very difficult for Mr. Green to receive his
discovery materials, by using shady obstacles and or crooked tactics; such as saying, “The government
sent Mr. Green’s discovery in this case to the WRONG jail.” --Quoting Ms. Walsh 7/25/2017 letter to Mr,
Green.

On November 17, 2020, the District Court held a hearing (hereafter the "Nov. 17 Conference"),
at which time the Court relieved Ms. Dolan from further representing Mr. Green in this matter; and,
granted Mr. Green Pro Se status, with the assistance of Standby-Counsel, under the condition that if Mr.
Green later wished to proceed solely Pro Se, the court would honor that request - none of these things
were granted.

Furthermore, Mr. Green even called Ms. Dolan out on her attempts to lie to and moreover
mislead him and the District Court at the Nov. 17 Conference with respect to the Court's inquiry into
whether or not Trial Counsel provided her with the necessary case information upon her appointment to
this Case:

THE COURT: Ms. Dolan, did Mr. Breslin give you his file in this case?

MS. DOLAN: Yes, your Honor. He did?

THE COURT: Okay. And did that include the trial materials, the 3500 materials, the rule 16 discovery, et
cetera?

MS, DOLAN: It did not include all of the 3500 material. [...] Mr. Breslin confirmed with me that ail
materials to which Mr. Green had been entitled were provided him if not once, then multiple times, and
| also provided additional materials in response to numerous requests that Mr. Green made as well.

Nov. 17 Conf. Tr. Pe{s). 33-34. Mr. Green then went on to address this odious fallacy:
Case 1:16-cr-00281-PGG Document 996 Filed 05/21/21 Page 5of 8

THE DEFENDANT: Well, one minute, | have something to say, your Honor, Ms. Dolan, you are an officer
of the law, and you have a duty to seek justice. So, the Court is asking you right now, was Mr. Green
provided any of this information, and you should be truthful. Are you misinforming the Courts once
again? Because | have not received anything.

Id. at Pg. 34 LL 10-16.

Mr. Green knew ail along that Ms. Dolan, as well as his previous Attorneys, had jied to the
Courts .2 Even though Ms. Dolan was continuing to lie to the Courts on the November 17, 2020
teleconference about providing him with this information, and going over with them necessary case
documents and similar related information, either before during, and/or after trial. We actually have a
letter * now from Ms. Dolan attesting to never even receiving this information from trial counsel, and
regardless of whether Mr. Breslin or Ms. Geller intentionally sent her an empty or otherwise “unusable
USB flash drive”, the fact is that Mr. Green never received this information. Moreover, considering
arguendo that the District Court did not then have good reason to believe that Mr. Green did not receive
the information from his previous attorneys, it does so now.

Moreover, Mr, Green maintains that Trial Counsel intentionally did not send this information to
Ms. Dolan. Trial Counsel knew that the information contained, within the documents and other relevant
case materials, was very damaging for them: Because within Trial Counsels case file for Mr. Green, and
the rest of the case documents / information (e.g., 3500 materials and other discovery materials), any
Attorney, including Ms. Delan who replaced Trial Counsel, would have easily seen from review of this
information - coupled with Mr. Green's complaints (both oral and written) - that Mr. Green's rights were
severely violated, and, that, inter alia, Federal and State crimes were also committed in the process.
This is why Mr. Breslin stated at the Substitution Hearing that, “My firm will undertake to continue to

 

2 All parties involved here knew or should have known that Ms. Dolan was lying on the November 17,2020
teleconference, when she stated among other things that ,” Mr. Brestin confirmed with me that ail materials to
which Mr. Green had been entitled were provided to him if not once, then multiple times”, and that she (Ms.
Dolan) “also provided additional materials in response to numerous requests that Mr. Green made as well’.
{Quoting Ms. Dolan on the November 2020 teleconference}. The Court/and or the Government should have known
that Ms. Dotan was yet once again misinforming the Courts on the “Nov. 17" teleconference” when she stated she
provided Mr. Green with requested documents; because if the Courts would recall, Mis, Dolan sent a letter prior to
the November 17" teleconference” dated: February 26, 2020 (Ms. Dolan Feb. 26 letter”, Docket No.852 ), stating
inter alia, “ The information/documents that Mr. Green is requesting from her (her meaning Ms. Dolan}; she does
not have this on hand, nor, was it in his case file when trial counsel provided it to Ms. Dolan”.

4 Upon Mr. Green receiving what is appears to be Ms. Dolan’s client file for him in this case, in or around December
2020, provided by standby counsel, Mr. Witzel , she included an additional letter stating “ The USB flash drive that
Mr. Breslin sent that was supposed to contain Mr. Green’s case file contained no readable data, and or was
corrupted,” therefore she could not open it, which means Ms. Dolan could not have known if any meritorious
claims of Mr. Greens existed.
Case 1:16-cr-00281-PGG Document 996 Filed 05/21/21 Page 6 of 8

bring the cooperator 3500 material to Mr. Green [..] so that THIS THING does not SLIDE FURTHER".
Quoting Sub. Csl. Hearing Tr. Pg. 5 LL 5-9. Moreover, this is why Trial Counsel never provided these
things to Ms. Dolan, and, is the reason for the obvious dilatory tactics being employed to prevent Mr.
Green from receiving this information ina "timely" manner.

Furthermore, as it relates to Ms. Dolan never saying anything to Mr. Green, and, lying to the
District Court about the receipt of this information, Mr. Green maintains that she was simply doing what
any and every other Attorney has done who has come into contact with this case; lie to help the
Government, Court, and previous Attorneys, cover up the[systemic]/[egregious] violations of Mr.
Green's rights and crimes that took place here. This raises serious concerns about the integrity of these
proceedings. If an Attorney is scared off from zealously defending their client, as was the case here,
then the client is, by virtue of the fear driven environment, has been deprived of, among other rights,
their right to the effective assistance of counsel provided by the Sixth Amendment to the United States
Constitution. This obviously poses serious problems.

Mr. Green has, since Mr. Breslin wrote his Feb. 16 Letter, received from Stand-by Counsel, the
Attorney, Steven Witzel, some of Trial Counsels client file for Mr. Green; however, he's not received
anything from Trial Counsel directly, in spite of Mr. Breslin's previous statements - in person, in Court,
and in written submissions - that he would personally furnish Mr. Green with his client file, and other
information that he seeks (¢.g., messages between Trial Counsel and the Government).

Specifically, in Mr. Breslin's Feb. 16 Letter, Mr. Breslin stated, in response to Mr. Green's
previous requests for correspondence between them and the Government, that,

"IWle have collected that correspondence and are in the process of reviewing it. Once it has been
reviewed, we will provide copies to Mr. Green and to Mr. Witzel." Quoting Id. Mr. Green has still not
received all correspondence; not from Trial Counsel, nor Mr. Witzel, nor from anyone else.

As stated earlier, Mr. Green did receive some of what appeared to be portions of Trial Counsel's
client file for this case; which was received from Mr. Witzel, not Trial Counsel. Moreover, Mr. Green
submits that because he just recently started to receive these "voluminous" documents, he is not yet
sure as to what else is still missing. Mr. Green submits that he has briefly looked over everything, and
thus far realizes that he's still missing, inter alia, all the correspondence between Trial Counsel and the
Government. Therefore, he's submitting this letter to document this, and his overall concerns regarding
the struggles he has and continues to face here with respect to his trying to prove that he's been
wrongfully convicted because of a complete breakdown in the administration of justice.
Case 1:16-cr-00281-PGG Document 996 Filed 05/21/21 Page 7 of 8

Respectfully Submitted,

 

Brandon Green Reg, # 56400-054

Defendant, Pro Se

 

 
 

 

AWogdors ONCE HH | oO an .
ue Daly (ee
mers Al

     

POsTAt FEAVICES

f-\. mY nae 7000 10007
bovis Wy WYL

PLACE STICKER us — id ers ao are a
bolas Sal tA Ug Be) oe] MeeVee pare

(lintel k hah t 04th te

es 7
ts

$3. 25 -

R2305M1 46866-95

    
     

?OcO G64Y0 OOF01 ?L3b 5347

ROH Y PS — iE RS Haig tape heey pe tp L

Y

Case 1:16-cr-00281-PGG Document.996 . Filed 05/21/21 Page 8 of 8
